Exhibit 10.9

 

[Execution]

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this 29th day of June, 2015, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), in its capacity as Administrative Agent for the Secured Parties (in
such capacity, together with its successors and assigns in such capacity,
“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement dated as of June 29, 2015 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”) by and among Boot Barn, Inc., a Delaware corporation (“Boot Barn”,
and, together with the other entities party thereto as borrowers and any person
that may from time to time become a party thereto as a borrower, each
individually a “Borrower” and collectively, “Borrowers”), certain affiliates of
Borrowers, the lenders party thereto as “Lenders” (such Lenders, together with
their respective successors and assigns in such capacity, each, individually, a
“Lender” and, collectively, the “Lenders”), and Agent, the Lenders have agreed
to make certain financial accommodations available to Borrowers from time to
time pursuant to the terms and conditions thereof; and

 

WHEREAS, the Lenders are willing to make the financial accommodations to
Borrowers as provided for in the Credit Agreement and the other Loan Documents,
but only upon the condition, among others, that the Grantors shall have executed
and delivered to Agent, for the benefit of the Secured Parties, that certain
Collateral Agreement, dated as of June 29, 2015 (including all annexes, exhibits
or schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Secured Parties, this Trademark
Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

1.                                      DEFINED TERMS.  All initially
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Security Agreement or, if not defined therein, in the Credit
Agreement, and this Trademark Security Agreement shall be subject to the
rules of construction set forth in Section 1.3 of the Security Agreement, which
rules of construction are incorporated herein by this reference, mutatis
mutandis.

 

1.                                      GRANT OF SECURITY INTEREST IN TRADEMARK
COLLATERAL.  Each Grantor hereby unconditionally grants, assigns, and pledges to
Agent, for the benefit each Secured Party, to secure the Secured Obligations, a
continuing security interest (referred to in this Trademark Security Agreement
as the “Security Interest”) in all of such Grantor’s right, title and interest
in and to the following, whether now owned or hereafter acquired or arising
(collectively, the “Trademark Collateral”):

 

(a)                                 all of its Trademarks and Trademark Licenses
to which it is a party including those referred to on Schedule I;

 

--------------------------------------------------------------------------------


 

(b)                                 all goodwill of the business connected with
the use of, and symbolized by, each Trademark and each Trademark License; and

 

(c)                                  all products and proceeds (as that term is
defined in the Code) of the foregoing, including any claim by such Grantor
against third parties for past, present or future (i)infringement or dilution of
any Trademark or any Trademarks exclusively licensed under any Trademark
License, including right to receive any damages, (ii)injury to the goodwill
associated with any Trademark, or (iii)right to receive license fees, royalties,
and other compensation under any Trademark License.

 

2.                                      SECURITY FOR SECURED OBLIGATIONS.  This
Trademark Security Agreement and the Security Interest created hereby secures
the payment and performance of the Secured Obligations, whether now existing or
arising hereafter.  Without limiting the generality of the foregoing, this
Trademark Security Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Agent, the other Secured Parties or any of them, whether or not they are
unenforceable or not allowable due to the existence of any proceeding under any
Debtor Relief Law involving any Grantor.

 

3.                                      SECURITY AGREEMENT.  The Security
Interest granted pursuant to this Trademark Security Agreement is granted in
conjunction with the security interests granted to Agent, for the benefit of the
Secured Parties, pursuant to the Security Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.  To the
extent there is any inconsistency between this Trademark Security Agreement and
the Security Agreement, the Security Agreement shall control.

 

4.                                      AUTHORIZATION TO SUPPLEMENT.  If any
Grantor shall obtain rights to any new trademarks, the provisions of this
Trademark Security Agreement shall automatically apply thereto. Grantors shall
give prompt notice in writing to Agent with respect to any such new material
trademarks or renewal or extension of any trademark registration.  Without
limiting Grantors’ obligations under this Section, Grantors hereby authorize
Agent unilaterally to modify this Trademark Security Agreement by amending
Schedule I to include any such new trademark rights of each Grantor. 
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

 

5.                                      COUNTERPARTS.  This Trademark Security
Agreement is a Loan Document.  This Trademark Security Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Trademark Security Agreement.  Delivery of an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Trademark Security Agreement.  Any party delivering an
executed counterpart of this Trademark Security Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Trademark Security Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Trademark Security Agreement.

 

6.                                      CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND JUDICIAL REFERENCE PROVISION.  THIS TRADEMARK SECURITY AGREEMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 7.5 OF THE SECURITY
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:

 

 

 

 

 

 

SHEPLERS, INC.

 

 

 

 

 

 

 

By:

/s/ Greg Hackman

 

 

Name:

Greg Hackman

 

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

AGENT:

 

 

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

 

By:

/s/ Irene Rosen Marks

 

 

Name:

Irene Rosen Marks

 

 

Title:

Managing Director

 

[Signature Page to Trademark Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT

 

Trademark Registrations/Applications

 

Trademark

 

Database

 

Application
Number

 

Registration
Number

 

Owner

RED RANCH

[g149631lc01i001.jpg]

 

U.S. Federal

 

85726040

 

4552405

 

SHEPLERS, INC.

GIBSON TRADING COMPANY ESTABLISHED 1899

[g149631lc01i002.jpg]

 

U.S. Federal

 

85724728

 

 

 

SHEPLERS, INC.

RED RANCH

 

U.S. Federal

 

85434444

 

4258838

 

SHEPLERS, INC.

GIBSON TRADING COMPANY

 

U.S. Federal

 

85399269

 

4429241

 

SHEPLERS, INC.

WESTERN WEAR FOR THE WAY YOU LIVE

 

U.S. Federal

 

85396637

 

4118616

 

SHEPLERS, INC.

Design Only

[g149631lc01i003.jpg]

 

U.S. Federal

 

85315981

 

4129801

 

SHEPLERS, INC.

 

--------------------------------------------------------------------------------


 

Trademark

 

Database

 

Application
Number

 

Registration
Number

 

Owner

GIBSON TRADING COMPANY

 

U.S. Federal

 

85261879

 

4168869

 

SHEPLERS, INC.

YOUR COUNTRY, YOUR WAY

 

U.S. Federal

 

77483596

 

3781832

 

SHEPLERS, INC.

SHEPLERS

 

U.S. Federal

 

78822126

 

3193462

 

SHEPLERS, INC.

THE WORLD’S LARGEST WESTERN STORES

 

U.S. Federal

 

75291616

 

2167479

 

SHEPLERS, INC.

WORLD’S LARGEST WESTERN STORES

 

U.S. Federal

 

75140060

 

2081419

 

SHEPLERS, INC.

BOOTS ‘N JEANS

 

U.S. Federal

 

75078088

 

2342054

 

SHEPLERS, INC.

WORLD’S LARGEST WESTERN STORES AND CATALOG

 

U.S. Federal

 

74520534

 

2033263

 

SHEPLERS, INC.

Design Only

[g149631lc01i004.gif]

 

U.S. Federal

 

73392546

 

1254863

 

SHEPLERS, INC.

OL’ SHEP

 

U.S. Federal

 

73388925

 

1255648

 

SHEPLERS, INC.

 

--------------------------------------------------------------------------------


 

Trademark

 

Database

 

Application
Number

 

Registration
Number

 

Owner

SHEPLERS

 

U.S. Federal

 

73125194

 

1141784

 

SHEPLERS, INC.

S

 [g149631lc01i005.gif]

 

U.S. Federal

 

73125222

 

1137758

 

SHEPLERS, INC.

S

[g149631lc01i006.gif]

 

U.S. Federal

 

73125223

 

1137889

 

SHEPLERS, INC.

 

--------------------------------------------------------------------------------


 

Trademark

 

Database

 

Application
Number

 

Registration
Number

 

Owner

S SHEPLERS INC.

 [g149631lc03i001.gif]

 

U.S. Federal

 

73041013

 

1017594

 

SHEPLERS, INC.

S

 [g149631lc03i002.gif]

 

U.S. Federal

 

73040683

 

1057698

 

SHEPLERS, INC.

 

--------------------------------------------------------------------------------


 

Trademark

 

Database

 

Application
Number

 

Registration
Number

 

Owner

S

[g149631lc03i003.gif]

 

U.S. Federal

 

73040684

 

1045614

 

SHEPLERS, INC.

SHEPLERS

 

U.S. Federal

 

73040363

 

1308095

 

SHEPLERS, INC.

SHEPLERS

 

U.S. Federal

 

73040364

 

1308389

 

SHEPLERS, INC.

SHEPLERS

 

Canada

 

1540229

 

TMA835766

 

SHEPLERS, INC.

SHEPLERS

 

Canada

 

714900

 

TMA429523

 

SHEPLERS, INC.

SHEPLERS

 

Switzerland

 

59396/2011

 

625115

 

SHEPLERS, INC.

SHEPLERS

 

United Kingdom

 

1516265

 

1516265

 

SHEPLERS, INC.

SHEPLERS

 

Community Trademarks

 

10201697

 

10201697

 

SHEPLERS, INC.

SHEPLERS

 

Brunei

 

22188

 

19023

 

SHEPLERS, INC.

SHEPLERS

 

China

 

9895452

 

9895452

 

SHEPLERS, INC.

 

--------------------------------------------------------------------------------


 

Trademark

 

Database

 

Application
Number

 

Registration
Number

 

Owner

SHEPLERS

 

China

 

9895451

 

9895451

 

SHEPLERS, INC.

SHEPLERS

 

Japan

 

2011-060657

 

5532778

 

SHEPLERS, INC.

SHEPLERS

 

Australia

 

1443876

 

1443876

 

SHEPLERS, INC.

SHEPLERS

 

Australia

 

588639

 

588639

 

SHEPLERS, INC.

SHEPLERS

 

New Zealand.

 

847911

 

847911

 

SHEPLERS, INC.

 

Trade Names

 

Not Applicable

 

Common Law Trademarks

 

Not Applicable

 

Trademarks Not Currently In Use

 

Not Applicable

 

Trademark Licenses

 

Not Applicable

 

--------------------------------------------------------------------------------